DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 12/17/2020.
Claims 15-17 and 19 have been amended. Claims 12-14, 18, 20-21 have been newly canceled and claims 22-23 have been newly added.
Claims 1-11, 15-17, 19, 22 and 23 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 15-17, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbari (US 2015/0175972, hereinafter Jabbari ‘972) in view of Jinushi et al (American Journal of Cancer Research, 2012).
The claims are drawn to a method of culturing a population of cancer cells comprising encapsulating a cancer cell population in a biocompatible matrix, the population including cancer stem cells, wherein at least a portion of the matrix is non-adherent to the cancer stem cells and the differentiated cancer cells, and wherein the matrix is inert to the cancer stem cells and to the differentiated cancer cells; encapsulating macrophages in the matrix, the cells being in chemical communication with one another; and culturing the cells while held in chemical communication with one 
Regarding claims 1-2, Jabbari ‘972 teaches a method of 3D gel culturing with a synthetic inert gel (matrix) to study the effects of the microenvironment on cancer cell response, particularly cancer stem cell response (page 4 para 33). The matrices can be used to selectively enrich a cell population in cancer stem cells (CSCs) (page 4 para 39). The cell population examined can include multiple different cell types combined together including breast cancer cells and cancer stem cells encapsulated in a gel (matrix) and also include other encapsulated cells that function as support for the growth of cancer cells, such as immune system cells (through chemical communication by secretion of supportive factors) (page 4 para 40). In one embodiment the matrix is PEG which is inert and non-adherent (page 5 para 46).
Jabbari ‘972 is silent with regard to the type of immune system cells included that support the growth of the cancer cells.
Jinushi teach that tumor-associated macrophages (TAM) interact with and promote the tumorigenicity of cancer stem cells via production of milk-fat globule-epidermal growth factor-VIII (MFG-E8) and IL-6 through coordinated activation of the STA3 and sonic hedgehog pathways. TAM might serve as a component of the immunological niche by which cancer stem cell activities are maintained and amplified within tumor microenvironments (page 532, column 2, first paragraph and Figure 2). Recent comprehensive analysis revealed that the numbers and activities of tumor-associated macrophages (TAM) may influence the prognosis of patients with breast cancer (page 531, column 2, last paragraph).

Regarding claims 3-4, Jabbari ‘972 suggest use of cancer cells from dissociated tissues (a subject) as well as cancer cell lines in 3D models (page 1, para 6).
Regarding claims 5-7, Jabbari ‘972 suggest culturing cells in the matrix for about 3 days or more (pages 2-3, Fig 5-8, Fig. 10), and also suggest including a biologically active agent, such as a cancer drug, (page 1 para 8, page 7 para 65).
Regarding claims 8-9, Jabbari ‘972 are culturing the cancer cells as spheroids and thus require non-adherent surfaces for the spheroids to form and grow (page 10 para 82), while tumor-associated macrophages are adherent cells that require a surface to attach to. Therefore separate regions for the different cell types would be obvious as 
Regarding claims 10-11, Jabbari ‘972 suggest that the number of cancer cells be 1.4 x 105 cells/ml (page 2 para 15, page 3 para 24, para 27, para 29). Jabbari ‘972 is silent to the number of support cells that are encapsulated, but this number is a result effective variable as the support cells, such as macrophages, are providing support to the cancer stem cells and thus the claimed number of support cells is attainable through routine optimization and experimentation as the number will be that which is sufficient to support the 1.4 x 105 cells/ml of cancer cells.
Regarding claim 15, Jabbari ‘972 suggest that multiple different cell types can be included in their invention. Non-cancerous cells can also be encapsulated in or supported on a gel, for instance in conjunction with cancer stem cells and support cells can include without limitation mesenchymal cells, endothelial cells, immune cells lymphatic cells, etc. (non-cancerous) (page 4 para 40).
Regarding claim 16, Jabbari ‘972 suggest that the biocompatible matrix can comprise a crosslinked PEG with the crosslinking in the presence of the cancer cell population (page 5 para 46-47, pages 8-9 para 74).
Regarding claim 17, Jabbari ‘972 suggest that the hydrogel matrix (biocompatible matrix) can be designed to have an intermediate elastic modulus of from 10 kPa to 30 kPa, a low elastic modulus of less than 10 kPa or a high elastic modulus of from 10 kPa to 70 kPa (page 5 para 43).
Regarding claims 19 and 22-23, Jabbari ‘972 suggest that the stiffness of the gel matrix can be adjusted so as to replicate the ECM stiffness of the encapsulated cells 
One of ordinary skill in the art would have been motivated to use a matrix with a lower elastic modulus for encapsulating normal cells and a higher elastic modulus for encapsulating cancer cells as Jabbari ‘972 suggest that this is expected elastic modulus of the ECM in vivo for these cell types. An elastic modulus for cancer cells could fall in the intermediate or high range such as from 10-70 kPa and the elastic modulus of the normal cells in the range of low such as less than 10 kPa as suggested by Jabbari ‘972 (page 5 para 43). One of ordinary skill in the art would have had a reasonable expectation of success because Jabbari ‘972 teach that the stiffness of the system can be controlled through the crosslink density and/or the density of polymer chains of the hydrogel network (page 5 para 47).
Therefore the combined teachings of Jabbari ‘972 and Jinushi et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.

This is not found persuasive. Jabbari ‘972 specifically teach that other encapsulated cells that function as support for the growth of cancer cells, such as immune system cells (through chemical communication by secretion of supportive factors) care included in their method (page 4 para 40). This encapsulation is with a synthetic inert gel matrix to study the effects of the microenvironment on cancer cell response, particularly cancer stem cell response (page 4 para 33). While Jabbari ‘972 do not specifically mention macrophages as the type of immune cell in the reference method the teaching of Jinushi provides evidence that it was known in the prior art that specific types of macrophages provide specific support to cancer stem cells. The limitations regarding the effects of the active method steps of the claimed method, such as wherein the cancer cell population is both enriched in cancer stem cells (CSC) and depleted in differentiated cancer cells, are deemed to be inherently present when the active method steps are carried out. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." Therefore the inclusion of macrophages in the method ofJabbari ‘972 as 
Applicant argues that their claimed method is based on the surprising and unexpected result of obtaining a cancer cell population that is enriched for cancer stem cells as well as depleted in differentiated cancer cells upon culturing a cell population in chemical communication with macrophages on a biocompatible matrix as claimed. Applicant asserts that Jinushi is a review article that discusses multiple interactions that have been discovered between tumor-associated macrophages (TAM) and CSC. Applicant asserts that Jinushi does not teach or suggest the possibility of culturing a cancer cell population in conjunction with macrophages with the result of enriching the cancer stem cell population while also depleting the cancer cell population in differentiated cancer cells as claimed. Applicant asserts that the outcome of cancer stem cell enrichment is both surprising and unexpected as described in their 132 declaration.
This is not found persuasive. Jabbari ‘972 specifically indicates that cells that support the cancer stem cells are to be included in their method and specifically indicate immune cells as a type of support cell (through chemical communication by secretion of supportive factors) (page 4 para 40). The fact that tumor-associated macrophages (TAM) provide support specifically to cancer stem cells is well known in the prior art as evidenced by Jinushi et al (as described above), Yang et al (Stem cells 2013) and Sainz et al (Hindawi 2016).
 Jinushi teach that tumor-associated macrophages (TAM) interact with and promote the tumorigenicity of cancer stem cells via production of milk-fat globule-
Yang teach that TAM coculture enriches the SP population of tumor cells in vitro and specifically enhance the expression of Sox-2 and other key regulators of CSC (cancer stem cell) phenotype and that these findings further imply that TAMs regulate breast CSCs by mediating their expression of Sox-2 through paracrine signaling within the stem cell niche (page 250, column 2).
Sainz teach that not only do macrophages facilitate the growth of extravasated tumor cells, but also their elimination after initial cancer cell dissemination had been established led to a significant decrease in lung metastasis. Thus, the presence of macrophages in secondary organs is necessary for successful CTC extravasation, establishment, and growth (page 8, columns 1-2). Sainz teach that several TAM-derived factors promote stemness and regulate CSC phenotype (page 9 concluding remarks and Figure 4).
Applicant argues that dependent claim 8 is patentable because the Jabbari reference does not teach that a non-adherent surface for spheroids of cancer cells to form and grow is required.
This is not found persuasive. Jabbari ‘972 describe the use of ultra-low attachment plates for the formation of tumorspheres (see page 10 para 81-82) so that the tumor cells will attach to each other rather than the surface they are seeded upon. Jabbari ‘972 also suggest the use of synthetic inert polymers which are known to be 
Applicant argues that the Examiner has misrepresented the references. Applicant argues that the Examiner has not made a case of obviousness based on the teachings of Jabbari and Jinushi.
This is not found persuasive. The Examiner has relied upon the teachings of Jabbari ‘972 and Jinushi to establish the obviousness of the claimed method.
The declaration of Esmaiel Jabbari under 37 CFR 1.132 filed 12/17/2020 is insufficient to overcome the rejection of claims 1-11 based upon Jabbari ‘972 as set forth in the last Office action because: 
It does not appear surprising that macrophages provide a preferential support to cancer stem cells based on what is known in the prior art as evidenced by  Jinushi et al (as described above), Yang et al (Stem cells 2013) and Sainz et al (Hindawi 2016).
In submitting evidence asserted to establish unobvious results, there is a burden on an applicant to indicate how the examples asserted to represent the claimed invention are considered to relate to the examples intended to represent the prior art and, particularly, to indicate how those latter examples do represent the closest prior art. See In re Borkowski, 595 F.2d 713, 184 USPQ 29 (CCPA 1974); In re Goodman, 339 F.2d 228, 144 USPQ 30 (CCPA 1964). 
The evidence relied upon should also be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter "as a class." In re Susi, 440 F.2d 442, 169 USPQ In re Hostettler, 429 F.2d 464, 166 USPQ 558 (CCPA 1970). See, also, In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972). 
It should also be established that the differences in the results are in factunexpected and unobvious and of both statistical and practical significance. In reMerck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F. 2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Klosak, 455 F2d 1077, 173 UAPQ 14 (CCPA 1972); In re D'Ancicco, 429 F.2d 1244, 169 USPQ 303 (CCPA 1971 ). Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jabbari et al., “Optimum 3D Matrix Stiffness for Maintenance of Cancer Stem Cells Is Dependent on Tissue Origin of Cancer Cells”, PLOS ONE, July 13, 2015, pp.1-21.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632